Citation Nr: 1023576	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  08-27 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for residuals of cold 
injuries of extremities (claimed as frostbite of feet, hands, 
and body). 

2. Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	 NACVSO 


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from December 1953 to December 
1955. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from two rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Philadelphia, 
Pennsylvania.  A November 2007 rating decision denied service 
connection for frostbite of the hands, feet and whole body.  
An August 2008 rating decision denied service connection for 
PTSD. 

In April 2010 a Board hearing was held by the undersigned.  
The transcript is of record.  While the transcript indicates 
the Veteran has attorney representation, he is represented by 
NACVSO.  During the hearing the Veteran signed a waiver for 
RO review of additionally submitted evidence.  

The claim of service connection for residuals of cold injury 
of extremities is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1. There is no independent verification of a stressor in 
service to support a diagnosis of PTSD.

2.  The preponderance of the evidence is against a finding 
that the Veteran has PTSD as a result of his service in the 
military.

3. The preponderance of the evidence is against a finding 
that the Veteran has an acquired psychiatric disorder which 
was manifested in service or is otherwise related to any 
disease or injury in service. 


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder have not been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 
 38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in May 2007 and May 2008. 

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.   

The service treatment records are not available.  The 
National Personnel Records Center has certified that service 
treatment and personnel records were destroyed in the 1973 
fire at its St. Louis, Missouri, storage center.  Some of the 
personnel records were obtained through alternative record 
sources.    

VA has assisted the Veteran in obtaining evidence and 
afforded the Veteran the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

The record does not indicate that the current psychiatric 
disorder, to include posttraumatic stress disorder may be 
associated with the Veteran's service as there is no credible 
evidence of recurrent symptoms or continuity of 
symptomatology since service or other possible association 
with service and there is no verifiable service stressor to 
support the diagnosis of posttraumatic stress disorder.  For 
these reasons, a VA medical opinion is not necessary to 
decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i)(C).  McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110.  Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

PTSD 

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by competent evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128, 138 (1997).  The diagnosis of PTSD must 
comply with the criteria set forth in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM- IV).  See, 
generally, Cohen, supra; 38 C.F.R. § 4.125.

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy," as established by 
recognized military combat citations or other official 
records.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see 
Collette v. Brown, 82 F.3d 389 (Fed Cir. 1996).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  If 
VA determines the Veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  
If, however, VA determines either that the Veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain other objective information 
that corroborates his testimony or statements.  

The Veteran served in Korea, however the evidence does not 
show he engaged in combat and any claimed stressors must be 
independently verified or corroborated.  The Veteran 
testified that he was an aviation engineer in service.  Vet 
Center records in April 2008 show the Veteran reported combat 
experience in the Korean War, however the records indicate 
his military occupational specialty was aidman, corpsman and 
construction engineer.  The available personnel records show 
he had medical training in service.  VA records in February 
2009 report that the Veteran had noncombat related trauma, 
was shot at but never returned fire. 

The Veteran testified that his in service stressors included 
being exposed to decaying bodies as he unearthed them as part 
of his duties, being fired upon while walking guard duty in a 
motor pool, seeing a country demolished, and the living 
conditions he experienced.  No additional information or 
evidence, such as lay statements, to support these 
contentions has been submitted. 

The Board has determined that these events - where the 
Veteran could not provide the names of the participants; 
where there are no corroborating witnesses and where any 
other credible supporting evidence was not available - could 
not service as a basis for the "stressor" element of a 
claim for service connection for PTSD.  Objective information 
in addition to the Veteran's testimony is needed to 
corroborate his statements.  No such additional information 
has been received. 

None of the Veteran's claimed "stressors" are capable of 
being independently verified, nor has any objective 
information been submitted to corroborate the claimed 
"stressors." 

The VA records from 2008 to 2009 show the Veteran was 
diagnosed with PTSD.  
Although the Veteran has been diagnosed with PTSD, his 
diagnosis is based on his uncorroborated history of a non-
combat stressor.  To warrant service connection for PTSD, 38 
C.F.R. § 3.304(f) provides that the diagnosis must conform to 
38 C.F.R. § 4.125(a), and must be based either on a claim or 
account of events during demonstrated combat, or on verified 
stressors.  No probative weight may be assigned to a 
diagnosis of PTSD based on the Veteran's non-credible account 
of unverified stressors.

The Veteran has argued that he has PTSD and that it is 
related to service, however, as a layperson, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the diagnosis of 
his claimed PTSD disability, and his views are of no 
probative value.  And, even if his opinion was entitled to be 
accorded some probative value, it is far outweighed by the 
fact that no probative weight may be assigned to a diagnosis 
of PTSD based on the Veteran's account of unverified 
stressors.  

The Board finds that there is no medical evidence of a 
confirmed diagnosis of PTSD which is based on a verified 
stressor.  The preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does 
not apply.  
38 U.S.C.A. § 5107(b).



Acquired Psychiatric Disorder

The Veteran contends that he has an acquired psychiatric 
condition as a result of his service.  The Veteran is 
diagnosed with dysthymia, documented in VA records from 2008 
to 2009; however there is no evidence that his disorder is 
related to service. 

Although the service treatment records are not available the 
Veteran informed the VA mental health intake in March 2008 
that he did not seek treatment for any psychiatric conditions 
in service despite having problems in service.  The Veteran 
also informed the VA mental health unit in March 2008 that he 
had experienced trouble since Korea but was doing well until 
he retired in May 2007.  The VA mental health note in March 
2008 shows the Veteran was receiving outpatient treatment for 
several months.  

The Veteran contends he has had mental health problems since 
service.  However there is no evidence of any depression in 
service, within one year of service, or at any time prior to 
2007, over fifty years after service.  Such a lapse of time 
is a factor for consideration in deciding a service 
connection claim. Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. 
Cir. 2000).  Further, there is no evidence that his current 
condition is related to service.  

The Board acknowledges that the Veteran is competent to 
report his symptomatology, and while the Veteran has had some 
medical training in service, he does not have specific 
expertise in psychiatric disorder and is not competent to 
offer a medical opinion as to the etiology of an acquired 
psychiatric disorder.  While the Veteran's lay assertions 
have been considered, they do not outweigh the absence of 
evidence of psychiatric disorder for over fifty years since 
service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

The preponderance of the evidence is against the claim of 
service connection for an acquired psychiatric disorder, and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).




ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) is 
denied. 


REMAND

On the claim of service connection for residuals of cold 
injuries of extremities claimed as frostbites, the Veteran 
testified that he was in Korea as an aviation engineer and 
experienced frostbite due to the temperature in service. 

The Veteran's service treatment records and complete 
personnel record are not available as his records were 
destroyed by the fire at the National Personnel Records 
Center.   The available records show that the Veteran arrived 
in Korea in May 1954.  The record also shows that the Veteran 
began a 12 month tour of the zone of the interior in April 
1955 and was separated from service in December 1955.  

The service treatment records are not available and deference 
is made to the Veteran's allegations.  The medical evidence 
of record is a February 2007 note from Dr. J.S. who stated 
that the Veteran has frostbite.  There is no opinion in the 
record as to the etiology of the Veteran's frostbites.  Under 
the duty to assist, a VA examination is necessary to 
determine whether the Veteran has residuals of cold injuries 
related to service.  

Accordingly, the claim is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited 
handling is requested.)

1.  Afford the Veteran a VA examination to 
determine whether it is at least as likely 
as not that any residuals of cold injuries 
of extremities (claimed as frostbites of 
feet, hand, and body) are related to 
service, to include the Veteran's 
contentions that he was exposed to cold 
temperatures in Korea.  

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation.

The claims folder should be made available 
to the examiner for review in conjunction 
with the examination and the examiner 
should provide a rationale for the opinion 
rendered.  

2. After the development has been 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
Motrya Mac
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


